Citation Nr: 1628456	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus II.

2. Entitlement to service connection, to include on a secondary basis, for tinnitus.

3. Entitlement to service connection for a skin condition.

4. Entitlement to service connection for a nasal disorder, to include a deviated septum.

5. Entitlement to service connection, to include on a secondary basis, for retinopathy.

6. Entitlement to service connection, to include on a secondary basis, for cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1967.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an appeal on the issues of entitlement to service connection for hearing loss and bilateral neuropathy of the lower extremity was perfected by the Veteran.  However, in January 2011 and October 2015 rating decisions, the RO granted service connection for those disabilities.  Therefore, as the RO granted the benefit sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Virtual VA file.

The issues of entitlement to service connection for a nasal disorder, retinopathy and cataract are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the entire appeal period, the treatment of the Veteran's diabetes mellitus II has required oral hypoglycemic agents and restricted diet, and has not required insulin.

2. The Veteran's traumatic noise exposure is conceded; he is service connected for hearing loss; his tinnitus is secondary to his hearing loss.

3. The Veteran's skin cancer has been shown to be related to sun exposure during active duty service.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal of an initial rating is a downstream issue and additional notice under 38 U.S.C.A. § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran received the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7015.  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2014 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in December 2007, April 2009, January 2014 and October 2015.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for an increased rating and service connection.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's service-connected diabetes mellitus is rated under DC 7913 with a 20 percent rating, effective August 2007.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities, is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated 100 percent disabling.  38 C.F.R. § 4.119 (2015).

The criteria for rating diabetes are conjunctive, meaning that each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 
727 F.3d 1172 (Fed. Cir. 2013).  Therefore, in order for a higher rating to be warranted in this case, the evidence must first demonstrate that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

Turning to the evidentiary record, the Veteran was diagnosed with diabetes in the 1990's.  During an April 2009 examination, the Veteran reported that his condition had existed for fifteen years.  He reported no episodes of diabetic ketoacidosis or hypoglycemia that required hospitalization.  The Veteran reported no progressive weight loss or loss of strength.  The Veteran further reported that he treated his diabetes with medication including Actos and Glyburide.

During a January 2014 VA examination, the Veteran reported that his diabetes was treated by a restricted diet and prescribed oral hypoglycemic agents.  The examiner noted that the Veteran was being considered for insulin due to a long history of pain and poor glucose control.  The examiner found that the Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month and that there were no episodes requiring hospitalization during the past year.  The Veteran reported no progressive weight loss or loss of strength.  Finally, the examiner found that the Veteran's diabetes impacted his ability to work but did not provide further analysis.

In a March 2014 Notice of Disagreement, the Veteran stated that his recent glycosylated hemoglobin reading had elevated indicating that management of his diabetes was worsening.  

An October 2014 VA examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work due to decreased sensation in his feet from the ankles down, and that his oxygen dependence prevented him from doing physical work.  The examiner further found that the Veteran was limited to sedentary activity only.

During a May 2016 Video Conference Hearing, the Veteran stated that at one point the doctors wanted to put him on insulin, that he did not want to use insulin, and that he had managed to "stay below the insulin."  

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected diabetes.  The medical evidence demonstrates that the Veteran's diabetes has been treated with oral medication and a restricted diet.  In addition, while the Board notes that the medical evidence indicates that the Veteran's activities may be regulated and the January 2014 VA examiner stated that the Veteran was being considered for insulin, there is no evidence demonstrating the use of insulin to treat his diabetes.  Moreover, during the Board hearing, the Veteran specifically stated that he does not use insulin.  As such, the Veteran does not meet the conjunctive criteria for a 40 percent rating and the assigned 20 percent assessment is appropriate.

Accordingly, the evidence does not demonstrate that an increased rating in excess of 20 percent for diabetes is warranted and the Board must conclude that the preponderance of the evidence is against the claim for an increased rating; thus, the claim is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule, however, as there is not an approximate balance of evidence, that rule is not applicable in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the nature and severity of the Veteran's diabetes and type of treatment required to manage it are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected diabetes during this period.  Moreover, while the October 2014 VA examiner found that the Veteran was limited to sedentary work activity, the Veteran was not found to be unemployable.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Tinnitus

The Veteran asserts that he has tinnitus as a result of traumatic noise exposure while serving in Vietnam due to his artillery duties and his time serving in the motor pool.  The Veteran's service treatment records (STRs) are negative for treatment or diagnosis of tinnitus during active service.  However, the Board notes that the Veteran is service-connected for bilateral hearing loss.  The first record noting tinnitus is a September 2007 private medical record showing that the Veteran reported tinnitus for the past three to four years.  

The Veteran also reported recurrent tinnitus that came on suddenly in his left ear during his December 2007 VA examination, and stated that the symptoms began approximately five years prior.  The symptoms resulted in difficulty understanding the speech of others.  The Veteran reported needing people to repeat what they have said and that he had extreme difficulty with conversations in the presence of background noise.  In addition to the in-service duties mentioned above, the Veteran stated that he fired weapons with his right hand and that he did not use any hearing protection while in service.  The examiner found that additional testing was required because during the examination the Veteran was unable to respond to the pitch match and loudness match of his tinnitus because his tinnitus was no longer present.  Following the examination, the examiner opined that there had been "no substantial evidence to support the relationship between the [Veteran's] hearing loss and tinnitus to his military service."  

During a January 2009 RO hearing, the Veteran testified that his has ringing in his left ear twice a week, and that those episodes last all day long.  During a November 2009 RO hearing, the Veteran testified that he was exposed to a lot of noise while he was in service.  

During a February 2010 VA hearing loss examination, the Veteran reported a history of military noise exposure without the use of hearing protection including artillery, motor pool, hammering and drilling.  He also complained of tinnitus and placed the onset at fifteen years prior.  The examiner diagnosed the Veteran with hearing loss and found that tinnitus was "as likely as not a symptom associated with the hearing loss."  Regarding hearing loss, the examiner found that the Veteran's hearing loss preexisted service and opined that if military noise exposure was conceded, then "it is at least as likely as not that the military noise exposure could have aggravated the existing condition."  The Board notes that the RO conceded acoustic trauma and granted service connection for bilateral hearing loss in a January 2011 rating decision.  Regarding tinnitus, the examiner opined that it "is less likely than not related to his military noise experience" because the Veteran's tinnitus was unilateral and began fifteen years prior.  In addition, the examiner recommended a referral to another specialist to rule out other causes of his tinnitus.

In a March 2014 Notice of Disagreement, the Veteran stated that he experienced persistent ringing in his ears, thus indicating bilateral tinnitus.  Lastly, during the May 2016 Board Video Conference Hearing, he testified that his tinnitus symptoms resulted in a whistling noise that sounds like a horn that goes away and comes back.  The Veteran further testified that he could not remember when his symptoms began.  

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran maintains that he was exposed to traumatic noise exposure while serving in Vietnam, and the RO conceded acoustic trauma in granting service-connection for bilateral hearing loss.  The Veteran also maintains that he experiences persistent ringing in both his ears, and during a May 2016 Board Video Conference Hearing, described the symptoms as a "whistling noise that sounds like a horn that goes away and comes back."  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus. 

Moreover, the RO granted the Veteran's request for service connection for bilateral hearing loss based on the description of his in-service noise exposure while serving in Vietnam.  That the Veteran has hearing loss adds to the credibility of the Veteran's contention that he has tinnitus.

The Veteran was afforded a VA examination in connection with his tinnitus claim in February 2010.  Based on the audiological evaluation and the Veteran's reported statements, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that the Veteran's bilateral tinnitus was "as likely as not a symptom associated with the hearing loss."  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The positive evidence of record consists of the Veteran's service-connected sensorineural hearing loss, the February 2010 opinion relating the Veteran's tinnitus to his hearing loss, and the Veteran's own assertions.  Importantly, as previously discussed herein, the RO conceded the Veteran's in-service acoustic trauma.  Accordingly, the Board has determined that the Veteran's assertion that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision. 

Based on this record, the Board finds that the Veteran's tinnitus is as likely as not secondary to his bilateral hearing loss.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 C.F.R. § 3.102 (2015).

2. Skin Condition

The Veteran asserts that his diagnosed skin cancer is related to his sun exposure and/or his exposure to herbicides while serving in Vietnam.  

The Veteran's service treatment records (STRs) are negative for treatment or diagnosis of a skin condition during active service.  In the October 1965 entrance examination and the September 1976 separation examination, the physician noted normal skin.

A July 1991 private medical record shows that the Veteran was diagnosed with squamous cell carcinoma of the right ear helix and a small non-healing lesion of the left ear helix.  The right and left ear lesions were removed.  

In a September 2006 private medical record, the physician noted that the Veteran had a long history of non-melanoma skin cancers.  In October 2007, the Veteran's private physician diagnosed him with actinic keratosis of the right nasal bridge and right superior helix.  

A December 2007 VA diabetes examination shows that the Veteran reported that he had skin cancer on the nose, right arm and back that resolved.  With regard to the Veteran's skin, the examiner noted the following residual characteristics: no ulceration exfoliation, crusting disfigurement, tissue loss, induration, hyperpigmentation, abnormal texture or limitation of motion.  The examiner did note some hypopigmentation or discoloration of the skin areas of the nose, right arm and back.

During the January 2009 RO hearing, the Veteran testified that he was exposed to the sun every day while he served in Vietnam and that there were a lot of times that he did not wear a T-shirt and very seldom wore a hat.  He also stated that during boot camp a doctor told him that he had skin cancer.  He further stated that he had been experiencing skin cancers for the past seventeen years.  The Veteran's representative stated that the Veteran's skin cancer may be linked to his presumptive herbicide exposure.

In a March 2009 private medical record, a physician wrote that he had been following the Veteran for skin cancers since 2006 and that during that time period the Veteran had multiple skin cancers on the head, neck, trunk and arms.  The physician noted that the tumors included actinic keratosis squamous cell carcinoma in situ and many basal cell carcinomas.  In addition, the physician noted that the locations of the skin cancers corresponded to the areas of the Veteran's body that were exposed to the sun during his service in Vietnam.  The physician determined that the extensive sun exposure during service coupled with the Veteran's very fair complexion "certainly has played an extensive role in the resulting skin cancers and sun damage that he has had."

During a November 2009 RO hearing, the Veteran testified that he was exposed to sunshine while on duty in Vietnam and was outside 95% of the time.  In addition, he testified that he only wore a shirt half the time and that most of his skin cancer had affected his face and ears.

In a March 2010 VA examination report, the examiner noted that the Veteran began having skin cancers approximately twenty years prior which affected both arms, back and face, and had included both malignant melanomas and basal cell carcinomas.  The examiner determined that the Veteran's severe skin dysplasia affecting his head, arms and upper torso were secondary to his sun exposure and questionable as to Agent Orange exposure.  In an addendum opinion, the examiner opined that "it is more likely than not that the Veteran's skin cancers are related to his Agent Orange exposure."

During the May 2016 Board Video Conference Hearing, the Veteran's representative stated that he is very light skinned and fair, and that besides exposure to sunlight in Vietnam the Veteran has not had a lot of sun exposure.  The Veteran testified that he had surgeries taking out pieces of skin on his right arm, ears, face, scalp and back.

With regard to presumptive service connection based on herbicide exposure, VA law and regulations provide that a disease associated with exposure to certain herbicide agents will be considered to have been incurred in or aggravated by service under the circumstances outlined in 38 C.F.R. § 3.309, even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. § 3.307(a) (2015).  However, skin cancer is not among the presumptive cancers; thus, it is not subject to presumptive service connection as being due to herbicide exposure.  The Board notes that the determination regarding the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure is based on scientific data reviewed the summarized by the National Academy of Science.  

Despite the non-applicability of presumptive service connection based on herbicide exposure, the Board notes that the March 2010 VA examiner opined that it was "more likely than not that the veterans skin cancers are related to his Agent Orange exposure."  However, the examiner did not provide a rationale for this opinion.  Accordingly, the Board finds a lack of competent medical evidence linking the Veteran's skin cancer to his herbicide exposure.

Turning now to the claim of service connection based on sun exposure, the March 2009 private physician letter states that the Veteran's extensive exposure to the sun during his service in Vietnam coupled with his very fair skin complexion "certainly played a role" in the his development of skin cancer.  In addition to the favorable March 2009 private physician letter, the March 2010 VA examiner opined that the Veteran's skin cancers were secondary to his sun exposure.  The Board finds both the March 2009 private physician letter and the March 2010 VA examination report highly probative.  Most importantly, the March 2009 letter was based on an extensive familiarity with the Veteran as the private physician had been treating his skin cancers since 2006, and was also based on a review of the medical evidence from the Veteran's previous private physician.  Furthermore, the private physician based his opinion on the Veteran's lay statements regarding sun exposure during service and found that the locations of the Veteran's skin cancer corresponded to the areas that the Veteran identified as being exposed.  In addition, the Board finds that the Veteran's private physician provided an adequate rationale for his opinion.  

The March 2010 VA examiner's opinion, while lacking supporting rationale, adds to the weight of the favorable medical opinion.  Most importantly, the Board notes that there are no negative medical opinions to the contrary.

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that this competent medical evidence directly links the Veteran's current skin cancers to sun exposure during active military service.  As there is no competent medical evidence to the contrary, the Board finds that entitlement to service connection for skin cancer is warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent for Diabetes Mellitus is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin condition is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  The Veteran asserts that his retinopathy and cataract conditions are related to his service-connected diabetes mellitus.  In addition, the Veteran asserts that his deviated septum is related to an operation he underwent in service.  The Board finds that a remand is necessary in order to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the RO requested an eye examination in July 2009.  In August 2009, the Veteran contacted the RO to reschedule his eye examination to a closer VA facility as the current facility was located 40 miles away.  In addition, an internal VA email dated August 2009 notes that the Veteran did not have transportation to attend his scheduled appointments.  However, there is no record that the RO rescheduled the Veteran for another appointment.  Furthermore, the record indicates that the RO did not reschedule the Veteran's eye examination as the RO denied the Veteran's claims for service connection for retinopathy and cataract shortly thereafter on the basis that the Veteran did not show up for his VA examination.

Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of any eye disorder, to include retinopathy and cataract, secondary to the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further finds that an examination is necessary considering the conflicting medical evidence of record as to whether the Veteran currently has retinopathy or cataract disabilities.  In fact, during a November 2009 RO hearing, the Decision Review Officer stated that they needed to get a third opinion for that very reason.  

Regarding the Veteran's claim for service-connection for a deviated septum, the Board finds that a medical examination is necessary to determine whether a current disability exists.  The Veteran's service treatment records (STRs) show that in July 1966 the Veteran was diagnosed with a deviated septum to the occluding left nose due to trauma.  The trauma listed was a broken nose which the Veteran reported occurred just before he entered service.  An August 1966 STR shows that the Veteran was admitted the following week for a "septal reconstruction."  The Veteran's separation examination notes a normal nose and sinuses.

During the November 2009 RO hearing, the Veteran testified that he hurt his nose in service when something fell off a truck and hit him in the face which caused "a lot of problems breathing after that."  The Veteran also testified that he had broken his nose prior to service, but that he did not have problems breathing until he re-injured his nose in service.  He further testified that he had an in-service surgical procedure because "they wanted to get me to breathe better."  The Veteran's representative requested that the law of the aggravation of a pre-service condition be looked at and reviewed.  In addition, he testified that he still had problems breathing through his nose and that in 1986 he had another surgery on his nose.    The Veteran also made statements that he "just cannot breathe."  During the May 2016 Board Video Conference Hearing, the Veteran testified that he still has some deviation due to a non-straight nose following surgery in service.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that a question exists as to whether the Veteran's nasal condition diagnosed during service still exists, and/or whether there are any residuals related to his in-service surgical procedure to correct a deviated septum.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed nasal disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any eye disorder, to include retinopathy and cataract.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed retinopathy is related to the Veteran's diabetes mellitus?  The examiner must address the conflicting medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed cataract is related to the Veteran's diabetes mellitus?  The examiner must address the conflicting medical records and the Veteran's lay statements and a rationale for the opinion should be provided.

c. Is it at least as likely as not (50 percent or greater probability) that any other diagnosed eye disorder is related to the Veteran's diabetes mellitus?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any nasal disorder, to include a deviated septum.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed nasal disorder, to include a deviated septum, is related to the Veteran's service?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed nasal disorder, to include a deviated septum, was aggravated by the Veteran's service?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided

c. Is it at least as likely as not (50 percent or greater probability) that any diagnosed nasal disorder, to include a deviated septum, was caused or aggravated by the Veteran's in-service septal reconstruction?  The examiner must address medical records and lay statements and a rationale for the opinion should be provided

4. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


